Gary, J. This was an action for a milicious prosecution. The appellant was an auctioneer and was conducting an auction of furniture at a private house. The wife of the appellee bid off some of the articles. The appellant had no previous acquaintance with either the husband or the wife. ' She disputed her bill, and having previously made a deposit, she grabbed at a pile of silver coin, from which she took, how much the appellant could not tell, and he seized her to compel her to give it up. The appellee came to her rescue. Both husband and wife went away without surrendering the money,On these facts, which are all of which the evidence on the part of the appellee showed that the appellant had any knowledge; the appellant procured a warrant against the appellee for larceny. On the hearing before the justice the appellee was discharged. On these facts there was a reasonable ground of suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious man in the belief that the conduct of the appellee and his wife, both strangers to him, was that of thieves, availing themselves of an opportunity to plunder, and therefore there-was probable cause, which is an answer to this action. The decisions in this State are uniform that the want of probable cause must be clearly shown to maintain the action. Ross v. Innis, 35 Ill. 187, is an authority that has never been departed from. Judgment reversed.